Citation Nr: 1441145	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  05-39 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an earlier effective date, prior to May 5, 2007, for the award of a total disability rating due to individual unemployability (TDIU).

4.  Entitlement to an earlier effective date, prior to August 24, 2004, for the award of service connection for bilateral hearing loss.

5.  Entitlement to an earlier effective date, prior to August 24, 2004, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  This appeal comes before the Board of Veterans' Appeals (Board) from July 2005, November 2005, and February 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and a December 2008 rating decision from the Appeals Management Center (AMC).  The procedural history of each of the claims on appeal is discussed in greater detail, below. 

The Veteran testified before the Board at the RO in January 2008.  A transcript of the hearing is associated with the claims file.

The record before the Board includes the Veteran's paper claims files, as well as the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems, all of which were reviewed.  The pertinent parts of the entire record are discussed in the decision, below.

The issues of entitlement to an earlier effective date for the award of service connection for bilateral hearing loss and tinnitus, and for the award of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the pendency of the claim for an initial rating in excess of 70 percent for PTSD, the Veteran's disability has been manifested by severe symptoms such as anger and irritability, difficulty in concentration, some memory loss, and depression, with GAF scores between 45 and 65, but not by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

2.  The results of VA audiometric tests conducted in April 2005 and May 2012 show that the Veteran had level I hearing in both his right and left ears.

3.  The results of private audiometric tests conducted in October 2009 show that the Veteran had level III hearing in both his right and left ears.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met for any period of time covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met at any time during the pendency of this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

As the Veteran's claims are longstanding with a rather complex procedural history, the Board is providing a summary of the development of the claims presently within the Board's jurisdiction and addressed in the decision and remand, below.

The Veteran claimed service connection, in pertinent part, for PTSD, tinnitus, and bilateral hearing loss by way of a VA Form 21-526 submitted in August 24, 2004.  A July 2005 rating decision denied both claims, after which the Veteran filed a notice of disagreement in August 2005.  In November 2005, the RO issued a statement of the case related to the hearing loss issue, and issued a rating decision awarding service connection for PTSD and assigning a 10 percent rating, effective August 24, 2004.  The RO issued a statement of the case in March 2006, which increased the initial PTSD rating to 50 percent, effective August 24, 2004, after which the Veteran perfected both appeals by way of a May 2006 VA Form 9.

In July 2008, the Board issued a decision, which granted service connection for bilateral hearing loss and tinnitus.  The issue related to the rating for PTSD was remanded at that time.  

In December 2008, the RO issued a rating decision effectuating the Board's grant of service connection for bilateral hearing loss and tinnitus.  An initial noncompensable rating was assigned for hearing loss, and an initial 10 percent rating was assigned for tinnitus, effective August 24, 2004.  The Veteran filed a notice of disagreement with the rating assigned for hearing loss in July 2009, after which a statement of the case was issued in June 2012.  The claim was perfected by way of an August 2012 VA Form 9 Substantive Appeal.  The question as to whether an initial compensable rating is warranted for bilateral hearing loss is addressed in the decision below.  In December 2009, the Veteran's representative submitted a statement disagreeing with the effective dates assigned for the award of hearing loss and tinnitus.  Both effective date matters are discussed in the remand below.

In September 2009, the Board issued a decision denying, in pertinent part, an initial rating in excess of 50 percent for PTSD.  The Veteran appealed this issue to the Court of Appeals for Veterans Claims (Court).  In August 2010, the Court issued a decision that remanded the matter to the Board for action in accordance with a joint motion of the parties.  Following additional development, the RO issued a July 2010 rating decision, which continued the 50 percent rating for PTSD.  The Board again remanded the issue in February 2011.  In February 2012, the RO issued another rating decision, which awarded a 70 percent rating for PTSD, effective July 31, 2009.  A TDIU was also awarded by way of the February 2012 rating decision, effective July 31, 2009.  Following the representative's March 2012 notice of disagreement, a March 2013 rating decision found clear and unmistakable error in the effective date of the 70 percent rating for PTSD, and assigned the 70 percent rating as the initial rating, effective August 17, 2004.  The March 2013 rating decision also found clear and unmistakable evidence in the effective date assigned for the TDIU, and assigned the TDIU as of May 5, 2007.  While the PTSD rating is assigned throughout the initial rating appeal period, the increase in the evaluation does not represent the maximum rating available for the condition, so the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The question as to whether an initial rating in excess of 70 percent is warranted for PTSD is addressed in the decision below.  

As to entitlement to a TDIU prior to May 5, 2007, the Board is indeed aware that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. This is not true in this case, however.  The record shows that the Veteran worked as a truck driver making $53,000 per year at the time of his initial claim for service connection for PTSD.  There is not an indication that he stopped working prior to May 2007.  Thus, evidence of unemployability was not submitted at the same time as the appeal of the initial rating in this case and the matter of a TDIU is not part and parcel of the underlying claim for a higher initial rating for PTSD.  The Board nonetheless recognizes the Veteran's representative's challenge to the effective date assigned for TDIU, and the effective date matter is addressed in the remand below.  

Finally, with regard to the PTSD and bilateral hearing loss claims, as discussed above, these matters were previously before the Board and remanded in July 2008 and February 2011 for further development.  The requisite VA examination as to PTSD was conducted, the Social Security Administration records were obtained,  and the claims were readjudicated by way of the June 2012 statement of the case and March 2013 Supplemental Statement of the Case.  There has been substantial compliance with the actions requested in the prior Board Remands and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required). 

Duties to Notify and Assist

The Veteran's claims related to PTSD and bilateral hearing loss arise from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in substantiating his claims under 38 C.F.R. § 3.159(c), (d) (2013).  Here, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims at this time.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports since 2005, private audiological records dated in 2006, 2007 and 2009, Social Security Administration records, and VA examinations with regard to both claims, most recently in August 2011 for PTSD, and May 2012 for bilateral hearing loss.  The adequacy of each of the VA examination reports is discussed in the decision, below.  Furthermore, the evidence does not show and the Veteran has not suggested that either disability has worsened since the date of the most recent examination.  The record also includes statements from the Veteran and his representative, including the transcript of the January 2008 Board hearing.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issues herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).  A remand for further development of these claims would serve no useful purpose.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria for Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§ 3.102, 4.3.

Posttraumatic Stress Disorder

The Veteran's service-connected PTSD is rated as 70 percent disabling throughout the period of this appeal.  Thus, the question at hand is whether a 100 percent rating is warranted at any time since the Veteran's August 2004 claim for service connection. 

The General Rating Formula for Mental Disorders (including PTSD) provides for a 100 percent rating when the evidence shows that the disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

In September 2004, the Veteran initially sought counseling services at the VetCenter.  He was neat and clean at the time and noted to be seeking help with isolation and anger.  A follow-up note in October 2004 shows that he appeared dysthymic.  In November, he appeared with an appropriate mood, but a depressed affect.  A February 2005 note shows the PTSD symptoms as lack of focus, nightmares, intrusive thoughts, isolation, emotional numbness, intolerance toward authority figures, anger, depression, anxiety, increased stress at work, social isolation and relationship problems.  Thus, at the time of the Veteran's initial claim for service connection, he was indeed impaired by his PTSD symptoms, but there is no indication of total occupational and social impairment due to symptoms such as gross impairment of thought process or communication, delusions or hallucinations, grossly inappropriate behavior, danger to his self or others, an inability to perform his activities of daily living, or memory impairment.

VA treatment for PTSD started in February 2005 at the Phoenix VA Medical Center.  At that time it was noted that he worked as a truck driver, working nine hours per day for ten to eleven days in a row, and making $53,000 per year.  Thus, total occupational impairment was not a symptoms of PTSD at this time.  Symptoms listed as attributed to his PTSD included sleep problems, anxiety, hyperarousal and avoidance.  He reported no suicidality and no violent behavior.  He reported that he lives with his girlfriend and enjoys sports.  He was adequately groomed, oriented, alert and cooperative.  He was noted to be pleasant and carrying on relevant conversation, although the physician reported his mood to be somewhat taciturn and his affect constricted.  These symptoms do not rise to the level of total social impairment.  He was fully oriented and capable of communication, no danger to himself or others, and adequately groomed.

On evaluation at the VetCenter in March 2005, he was noted to be dealing with chronic severe isolation, anger and relationship problems.  His appearance was neat, and his manner was friendly and cooperative but anxious.  His memory function was normal, and affect appropriate.  He was oriented to time, place and person.  His motor activity was noted as tense and his judgment fair.  Passive ideation related to suicide was reported.  The physician also noted evidence of delusions, but did not explain, and noted hallucinations, but related them to remote substance abuse.  Throughout the record, the Veteran reported substance abuse in the 1970's and 1980's, but not during the pendency of this claim.  Evidence of disorganized thinking included serial sevens, spelling difficulty and loss of concentration.  Thus, at this time additional symptoms are indeed shown; however, they do no rise to the level of total occupational and social impairment.  While there was a suggestion of delusional thinking and remote hallucinations, there was no indication that either symptom presently existed at a persistent level.  Further, the Veteran remained oriented with no memory impairment, and with no indication of being a danger to himself or others, and no indication of an inability to perform activities or daily living.

The Veteran underwent VA examination in April 2005.  He reported to the examination neatly groomed, but with a flat affect.  Current symptoms included crying, impulsive anger, and physical symptoms such as teeth grinding and trembling hands.  The examiner also noted obsessive-compulsive traits, emotional numbing, problems with intimacy, and isolation.  Poor concentration and short term memory were also noted.  The Veteran reported that his memory problems cause him to sometimes drive past his designated stop on the job as a truck driver.  He reported a relationship with his girlfriend for four years.  Mental evaluation revealed that the Veteran was fully oriented in all spheres.  His affect was flat and mood was depressed and anxious.  Speech was normal, and eye contact was variable.  Judgment was noted as impaired, but his insight was improving with treatment.  Memory and concentration were noted as poor.  The Veteran denied suicidal or homicidal ideation.  The Veteran's Global Assessment of Functioning (GAF) score was 45.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 45 is indicative of serious symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational or school functioning (e.g. few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  Thus, at the time of the April 2005 VA examination, neither the symptoms reported or the GAF score assigned are reflective of symptoms of total occupational or social impairment as defined by Diagnostic Code 9411.  While some memory impairment was reported by this time, there is no indication that it rose to such a severe level that he forgot the names of close relatives, his own occupation, or his own name.   There was no indication of hallucinations or delusions, or of grossly inappropriate behavior.  While social isolation continued to be reported, there is no evidence that it rose to the level of total occupational and social impairment.

VA clinical records following this examination in 2005 show a consistent report of symptoms.  The Veteran's girlfriend submitted a statement in February 2006, in which she reported the Veteran's social isolation and sleep disturbance, including awakening during dreams in a violent demeanor, one time hitting her.  In May 2006 a VA clinician noted that he appeared at his appointment fairly groomed with regular motor behavior and speech.  His attitude was cooperative and his mood was "ok," although his affect was constricted and tense.  Hallucinations were denied and his thought process was logical.  Suicidal and homicidal ideation were denied.  Thought content and process were normal; insight and judgment were fair.  Memory was noted as normal.

By May 2007, the record shows that the Veteran had experienced three accidents in the prior year.  He reported that he "spaces out or almost falls asleep" while driving.  He stopped working at that time.  The Board recognizes that the Veteran is in receipt of a total disability rating based upon individual unemployability as of May 2007.  The Veteran also began receiving disability benefits from the Social Security Administration at this time.  Nonetheless, the clinical records in May 2007 show that he reported to treatment oriented in all spheres, cooperative, with good eye contact, and normal speech.  His mood was noted as irritable, and affect restricted, but there was no suicidal or homicidal ideation, and no hallucinations or delusions.  The Veteran was reported at the time to have goal-directed thought processes, and adequate insight and judgment.  June 2007 VA clinical notes show a consistent listing of ongoing symptoms with a GAF assessment of 65, which is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  Thus, while the Veteran was deemed unemployable at this time due to symptoms related to his PTSD, these symptoms do not rise to the level of a 100 percent evaluation under Diagnostic Code 9411.  No delusions or hallucinations are shown.  There is no indication of grossly inappropriate behavior, or any danger to the Veteran or anyone else.  He was not shown to be incapable of activities of daily living, disoriented to time or place, or unable to remember his own name, the names of close relatives, or the name of his occupation.  There are also no other symptoms shown which rise to the level of total occupational and social impairment.  Thus, while a TDIU was awarded at this time, the scheduler criteria for a 100 percent rating under Diagnostic Code 9411 are not met.

On VA examination in August 2007, the Veteran continued to report avoidance, anger and depression, as well as isolation, but no suicidal or homicidal ideation.  He appeared for the examination clean and casual and reported that he manages his own personal hygiene.  He was neatly dressed as well.  The Veteran reported that his long-term girlfriend does most of the cooking in their home, but that they share in doing chores and errands.  Thus, there is no indication at this time of an inability to perform activities of daily living, to include maintenance of minimal personal hygiene.  Social isolation continued and his main recreational activity was noted as watching television.  As to inappropriate behavior, the examiner reported anger and irritability, which the Veteran handles mostly by avoidance behavior.  Mental status examination revealed satisfactory immediate, recent and remote memories.  The Veteran was oriented in all spheres.  Thought process was spontaneous and abundant, and continuity of thought was goal-directed and relevant.  There were no delusions and no indications of feelings of unreality.  Abstract ability and concentration were satisfactory.  His mood was anxious and his affect restricted.  He was alert, responsive, and cooperative, and his judgment was adequate and insight fair.  The examiner assessed him as having a GAF score of 50, with the highest GAF in the prior year as 65.  The examiner specifically concluded that based on the frequency, intensity and duration of symptoms related to the Veteran's PTSD, his impairment is not in the 31-40 decile of GAF scores.  There was no indication of gross impairment in thought process or grossly inappropriate behavior or any similar symptoms to warrant a finding of total occupational social impairment at this time.

At the time of the Veteran's January 2008 Board hearing, he reported symptoms consistent with that shown in the medical evidence.  In particular, he reported ongoing irritability, anger, poor concentration and forgetfulness.  He also reported depression and insomnia and occasional anxiety attacks.  He continued to report passive thoughts of suicide, but no suicidal ideation.

By April 2008, VA clinical notes show that the Veteran had split from his long-time girlfriend.  Nonetheless, the symptoms were reported as consistent with those in prior records.  His hygiene remained normal with neat clothing and well groomed appearance.  In fact, his mood was noted as improved.  The GAF score remained at 45.  June 2008 VetCenter notes show consistent symptoms.  By October 2008, the Veteran's girlfriend had moved back into the home.  Symptoms were consistently reported in VA clinical records at the time.

The Veteran was again afforded VA examination in February 2009.  Ongoing social isolation with avoidance was noted, as well as irritability and interference with sleep.  The Veteran again confirmed no suicidal ideation.  The Veteran continued to manage his own personal hygiene and grooming.  His appearance at the time was noted as very casual, with a stained shirt, rumpled collar, soiled shoes and he was partially unshaven.  Inappropriate behavior was again noted as anger and irritability, which was managed via avoidance.  The Veteran's immediate, recent and remote memory was satisfactory and he was oriented in all spheres.  Thought process was normal, and concentration and abstract ability were satisfactory.  There were no feelings of unreality, no delusions, and no suicidal or homicidal ideation.  His mood was noted as anxious and affect restricted.  He was alert, responsive and cooperative.  This examiner again assessed him as having a GAF score of 45.  Thus, at this time, it appears that the Veteran's personal appearance was indeed somewhat disheveled, however, it was not described as such a severity that he was experiencing an inability to maintain minimal personal hygiene.  A wrinkled shirt and dirty shoes does not establish that a certain level of minimal personal hygiene is not met.  Further, the other symptoms reported are similar as those reported in the prior clinical records and VA examination reports.  He was indeed impaired by PTSD at this time, but not to the level of total occupational and social impairment.  He was oriented, rather than experiencing delusions or hallucinations.  His memory was satisfactory, not lost to the level of forgetting his own name.  There is no indication that he was in danger of harming himself or someone else.  The symptoms reported simply do not meet the severity level for a 100 percent rating under Diagnostic Code 9411.

June 2009 clinical noes continue to show that the Veteran appeared alert and oriented, cooperative, with fair eye contact and no involuntary movements.  Speech was normal, although his mood was irritable and his affect was restricted.  His thought processes were goal-directed.  He had no delusions and no hallucinations.  Insight and judgment were noted to be adequate for decision-making ability.  The Veteran reported ongoing irritability and that he remains isolative.  By August 2009, he reported that he had purchased a new home and was getting along well with his neighbors.  His mood was noted as improved and his irritability was better.  There were no feelings of hopelessness and no suicidal thinking.  The GAF score remained 45.

In October 2009, the Veteran underwent a psychological assessment in relation to his Social Security disability claim.  Anger was an ongoing problem at this time, although the Veteran reported that when he gets angry, he walks away from the situation and then will return.  Thus, his anger was not described as uncontrolled or with violence.  The Veteran also reported irritability when things are not going right, as well as issues with his short-term memory as his mind "just wanders off."  The Veteran reported that his forgetfulness includes forgetting the names of his medications, as well as forgetting answers to questions that he knows.  There was no suggestion that the memory loss was so severe that he forgot his name, the names of close relatives or the name of his own occupation.  In fact, the Veteran was noted as oriented to time, place, and person.  He knew his Social Security number, his address, the identity of the President of the United States, and current events.  The Veteran endorsed ongoing depression at the time of the examination, as well as irritability in situations involving people.  He did report homicidal thought at one time when someone was rude to him while driving and he chased them.  While this incident may be an indication that the Veteran has the potential to be harmful to others, the criteria for a 100 percent rating includes the showing of persistent danger of hurting self or others.  There is no indication in the record that the Veteran is persistent in this frame of mind.  At the time of this examination, the Veteran also denied auditory or visual hallucinations, but indicated some feelings of paranoia.  Speech was normal, and his thoughts were coherent and organized.  The Veteran's appearance was described as dressed in shorts with a button-down shirt, not tucked in.  No abnormality in hygiene or appearance was noted.  Thus, this report also is without a description of symptoms of total occupational and social impairment.  The Veteran's hygiene was satisfactory, his behavior was not deemed harmful, he was oriented to time, place and person.  There are no other symptoms indicative of such a severity that a 100 percent rating is warranted at this time.

VA clinical records in 2010 and 2011 continue report of symptoms consistent with that previously described.  GAF scores in the clinical records consistently remained at 45.

The Veteran was next, and most recently, afforded VA examination in August 2011.  He again reported that he does not like to be around people.  He reported ongoing nightmares and resultant trouble sleeping.  He again reported that he manages his temper by isolation, avoidance and withdrawal.  The Veteran remained in charge of his own personal hygiene and grooming.  He appeared very casual at the examination.  He was noted as capable of doing routine activities of daily living.  He continued to socialize primarily with his girlfriend, but otherwise prefers to stay home and watch television for leisure.  The examiner noted that inappropriate behavior is not a problem, as the Veteran manages his temper by avoidance and isolation.  Examination revealed immediate, recent and remote memories as satisfactory.  The Veteran was oriented in all spheres.  His speech was normal; his thought process was spontaneous and abundant, and his continuity of thought was goal-directed and relevant.  There was no suicidal or homicidal ideation, no delusions or feeling of unreality.  The Veteran's concentration was observed as intact, although he reported problems with focus and concentration.  His mood was anxious and affect restricted, but he was alert, responsive and cooperative.  Judgment was satisfactory and insight fair.  The GAF score at this time was again assessed as 45.  Thus, his PTSD continued to manifest at a serious level, but there is no indication of symptoms so severe that they amount to total occupational and social impairment.  

Following this most recent examination, the clinical records show ongoing treatment for symptoms of a consistent severity, and neither the Veteran nor his representative have suggested a worsening.  Rather, they contend that the criteria for a 100 percent rating have been met since the initial claim for service connection in August 2004.

In sum, throughout the pendency of this initial claim and appeal, the Veteran's service-connected PTSD has been manifested by severe symptoms, yet not of such a severity that they rise to the level of total occupational and social impairment.  The Veteran's symptoms have been consistent throughout the course of this claim and have included issues with anger and irritability, difficulty in concentration, some memory loss, and depression, but at no time have the symptoms established total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Based upon the foregoing, the criteria are not met for a 100 percent rating for PTSD at any time since the Veteran's initial claim for service connection in August 2004.

As noted above, a disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  When examined as a whole, the medical evidence of record shows that a staged rating is not warranted in this case, as there is no evidence of a fluctuation in severity of the Veteran's PTSD.  

The preponderance of the evidence is against the claim for an initial disability rating in excess of the presently assigned 70 percent for service-connected PTSD; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.130, Diagnostic Code 9411.

Bilateral Hearing Loss

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule provides a table (Table VI) for the purpose of determining a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Impaired hearing is rated by measuring and averaging the volume at which a person can hear pure tones at several frequencies, called the pure tone threshold, and the person's ability to recognize a percentage of a specified list of words spoken in a prescribed way, called speech discrimination.  The data is plotted on a table, and the result for each ear is plotted on another table to determine overall hearing impairment.  

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

In April 2005, the Veteran's pure tone thresholds, in decibels, as noted in the VA examination report, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
35
40
LEFT
25
40
35
40

Again, pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  In April 2005, therefore, pure tone threshold average on the right was 30, and on the left was 35.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 92 percent in the left ear.  The mechanical application of the above results compels a numeric designation of I in the right ear and I in the left ear under Table VI (38 C.F.R. § 4.85), and such a designation warrants a noncompensable rating under Table VII, which was assigned as the initial disability rating for the Veteran's hearing loss.  Very little information was provided at this time related to functional effects of hearing loss, although in an April 2005 ear disease report, the physician noted minimal impact on the Veteran's occupation.

A September 2006 private audiologist's report was submitted into the record, however, this report does not include a controlled speech discrimination test (Maryland CNC).  Thus, the report is not adequate in that it was not completed in accordance with 38 C.F.R. § 4.85.  Measurement of hearing loss and the use of Table VI is not possible with this report.  Furthermore, the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz on the right were 25, 25, 35, and 45, respectively, and on the left, the findings were 30, 45, 45, and 50, Hertz.  Thus, there are no exceptional patterns of hearing loss shown as defined by 38 C.F.R. §§ 4.85 and 4.86.  Thus, the use of puretone threshold average alone on Table VIA is not appropriate.  This report, therefore, is not used in the analysis of this claim.

Prior to March 2008 fittings for hearing aids, the Veteran underwent another VA audiogram.  No Maryland CNC controlled speech discrimination testing was conducted, however, so this report is also not in accordance with 38 C.F.R. § 4.85.  The pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz on the right were 25, 30, 40, and 45, respectively, and on the left, the findings were 30, 50, 45, and 45, Hertz.  Thus, there are no exceptional patterns of hearing loss, as defined by 38 C.F.R. §§ 4.85 and 4.86, shown in this report.  Thus, the use of puretone threshold average alone on Table VIA is again not appropriate.  This report, therefore, is also not used in the analysis of this claim.

Another private audiologist's report dated in October 2009 is also within the claims file.  This report includes charted audiogram findings and notations of word discrimination score, although without an indication that the testing was Maryland CNC.  Thus, it is unclear as to whether this report is in accordance with 38 C.F.R. § 4.85.  The Board, giving the Veteran the benefit of the doubt, will analyze the report as though it is in accordance with the regulation.  The pure tone thresholds, in decibels, as noted in the charted findings, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
40
45
LEFT
30
45
50
55

In October 2009, therefore, pure tone threshold average on the right was 35, and on the left was 44.  The noted word discrimination score was 76 percent in the right ear, and 80 percent in the left ear.  The mechanical application of the above results compels a numeric designation of III in the right ear and III in the left ear under Table VI (38 C.F.R. § 4.85), and such a designation warrants a noncompensable rating under Table VII.  An accompanying narrative report notes that the Veteran has trouble in extreme loud noisy environments when he is trying to communicate with other people.  The audiologist noted that use of hearing aids would assist in this regard.  

The Veteran was most recently afforded VA audiological examination in May 2012.  The Veteran's pure tone thresholds, in decibels, as noted in the VA examination report, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
45
55
LEFT
40
65
60
60

In March 2013, therefore, pure tone threshold average on the right was 41, and on the left was 56.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The mechanical application of the above results compels a numeric designation of I in the right ear and I in the left ear under Table VI (38 C.F.R. § 4.85), and such a designation warrants a noncompensable rating under Table VII.  As to the impact of hearing loss on ordinary conditions of daily life, the Veteran reported, "It's irritating asking people for repetition."  

The Board recognizes that the September 2006 and March 2008 audiological findings were not adequate for rating purposes, and they were not used in this analysis.  The Veteran, however, was provided VA audiological examinations in April 2005 and May 2012 that were adequate.  VA regulation requires an examination including a controlled speech discrimination test (Maryland CNC), a pure tone audiometry test, and without the use of hearing aids.  38 C.F.R. § 4.85(a).  These requirements are met in the VA examinations utilized in this analysis.  Moreover, the Board accepts the private audiological report dated in October 2009, despite it not being evident that Maryland CNC testing was used.  The Board again notes that this evaluation is purely according to a prescribed mechanical formula.  In such a case, there can be no question as to whether hearing loss more nearly approximates the disability picture of the next higher rating.  See 38 C.F.R. § 4.7.

As noted above, a disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  When examined as a whole, the medical evidence of record shows that a staged rating is not warranted in this case, as there is no evidence of a fluctuation in severity of the hearing loss disability.  

In sum, the Board finds that the preponderance of the evidence is against an initial compensable rating for bilateral hearing loss at any time.  When the results of his audiological examinations are charted in Table VII, the result falls within the criteria for a noncompensable rating at all times.  Therefore, the Veteran's claim must be denied.

Extraschedular Consideration - Both Claims

Finally, the neither the Veteran's PTSD, nor his hearing loss warrants referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization that would warrant an extraschedular evaluation for the Veteran's bilateral hearing loss or PTSD.  Here, initially the Board notes that the scheduler criteria for both PTSD and hearing loss adequately contemplate the symptoms related to the Veteran's disabilities.  Moreover, the Veteran is in receipt of a rating recognizing his unemployability after a certain date, and during the period prior there is no indication that the symptoms of either disability caused marked interference with employment or any period of hospitalization.  The rating criteria contemplate the Veteran's PTSD and hearing loss disabilities and are thus adequate to evaluate these claims.  Referral for extra-schedular consideration is not warranted. 

With regard to the bilateral hearing loss claim, the Board is also cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, while not all reports include discussion of functional limitations due to hearing loss, the April 2005 VA examination report indicates a minimal impact on the Veteran's workplace; the October 2009 private audiologist found that the Veteran has trouble in extreme loud noisy environments when he is trying to communicate with other people; and the May 2012 report shows the Veteran frustration with the need to ask people to repeat themselves.  Although the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects of bilateral hearing loss that are "exceptional" or not otherwise contemplated by the assigned evaluation.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Nor do the combined effects of the disabilities at issue suggest an exceptional circumstance as described in Johnson.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

An initial rating in excess of 70 percent for posttraumatic stress disorder is denied.

An initial compensable rating for bilateral hearing loss is denied.


REMAND

With regard to the Veteran's claims for entitlement to an earlier effective date for the award of service connection for both bilateral hearing loss and tinnitus, the Board notes that the Veteran has filed a timely notice of disagreement as to the effective date assigned for each.  In July 2008, a Board decision was issued granting service connection for bilateral hearing loss and tinnitus.  In December 2008, the RO issued a rating decision to effectuate the Board's grant of service connection.  Service connection was awarded for both bilateral hearing loss and tinnitus effective August 24, 2004.  In December 2009, the Veteran's representative submitted a notice of disagreement with the December 2008 rating decision, in which she stated that the Veteran disagrees with the assignment of August 24, 2004, as the effective date for the grant of service-connected benefits for tinnitus and bilateral hearing loss, as well as the rating assigned for bilateral hearing loss.  A statement of the case was issued in June 2012 for the rating assigned for bilateral hearing loss, but the RO has not issued a statement of the case as to either effective date issue.  

As to the claim for a TDIU, the RO's February 2012 rating decision awarded a TDIU, effective July 31, 2009.  In March 2012, the Veteran's representative submitted a statement indicating disagreement with the February 2012 rating decision.  The representative specifically noted disagreement with the effective date assigned for a TDIU, and alleged that the Veteran's TDIU should be effective prior to July 2009 because his claim for PTSD has remained pending since August 2004.  She concluded that the Veteran should be awarded a TDIU "back to at least May 5, 2007, if not earlier."  A March 2013 rating decision found clear and unmistakable evidence in the assignment of a July 31, 2009, effective date for the Veteran's TDIU rating and assigned an effective date of May 5, 2007.  This is indeed partial satisfaction of the Veteran's disagreement with the effective date assigned, however, the representative's notice of disagreement indicated a belief that the effective date should be in August 2004.  In that the disagreement has not been fully satisfied, it remains pending; yet, the RO has not issued a statement of the case as to the effective date issue.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to an earlier effective date for the award of service connection for bilateral hearing loss and tinnitus and entitlement to an earlier effective date for the award of a TDIU.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on these issues to secure appellate review by this Board.

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case to the Veteran addressing the issues of entitlement to an earlier effective date for the award of service connection for bilateral hearing loss and tinnitus and entitlement to an earlier effective date for a TDIU.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2013).

The purpose of this remand is to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


